UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION DECEMBER 31, 2014 Shareholders and Management of Telefônica Brasil S.A. São Paulo – SP Introduction We have examined the individual and consolidated financial statements of Telefônica Brasil S.A., identified as Parent Company and Consolidated, respectively, which comprise the balance sheet as at December 31, 2014 and the respective statements of income, of comprehensive income, of changes in shareholders’ equity and of cash flows for the period then ended, as well as a summary of the main accounting practices and other notes. Management’s responsibility on the financial statements The Entity’s management is responsible for the preparation and adequate presentation of the individual financial statements in accordance with the accounting practices adopted in Brazil and the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board – IASB, and in accordance with the accounting practices adopted in Brazil, as well as for the internal controls it has determined as necessary to allow the preparation of financial statements free of material misstatements caused by fraud or error. Responsibility of independent auditors Our responsibility is to issue an opinion on these financial statements based on our audit, conducted in accordance with Brazilian and international audit standards. Those standards require the meeting of ethical demands by the auditors and that the audit be planned and executed in order to obtain reasonable assurance that the financial statements are free of material misstatement. An audit involves the execution of selected procedures to obtain evidence related to the amounts and disclosures presented in the financial statements. The selected procedures depend on the auditor’s professional judgment, including the assessment of risks of material misstatement in the financial statements, regardless if caused by fraud or error. In this risk assessment, the auditor considers the internal controls which are relevant to the preparation and adequate presentation of the financial statements of the Company in order to plan the audit procedures which are appropriate to the circumstances, but not to express an opinion on the effectiveness of the Company’s internal controls. An audit also includes the assessment of adequacy of the accounting practices used and the reasonableness of the accounting estimates made by the Management, as well as the evaluation of the presentation of the financial statements as a group. We believe that the audit evidence obtained is sufficient and appropriate to serve as basis for our opinion. 2 Opinion on the individual financial statements In our opinion, the individual financial statements referred to above adequately present, in all relevant aspects, the financial position of Telefônica do Brasil S.A. as at December 31, 2014, the performance of its operations and cash flows for the year then ended, in accordance with the accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above adequately present, in all relevant aspects, the consolidated financial position of Telefônica do Brasil S.A. as at December 31, 2014, the consolidated performance of its operations and consolidated cash flows for the year then ended, in accordance with the international financial reporting standards (IFRS) issued by the International Accounting Standards Board – IASB and with accounting practices adopted in Brazil. Other matters Statement of Value Added We have also examined the individual and consolidated statement of value added (SVA), referring to the period ended on December 31, 2014, prepared under the Company’s Management responsibility, the presentation of which is required according to the Brazilian corporate law for listed companies, and, as supplementary information by the IFRSs, which do not require the presentation of the SVA. These statements were submitted to the same audit procedures previously described and, in our opinion, they are adequately presented, in all material aspects, regarding the financial statements as a whole. Audit of previous year’s comparative amounts The examination on the financial statements of the period ended on December 31, 2013 was conducted under the responsibility of other independent auditors, who issued an audit report with no changes, dated February 25, 2014. São Paulo, February 12, 2015. Clóvis Ailton Madeira Assurance Partner Grant Thornton Auditores Independentes 3 TELEFÔNICA BRASIL S. A. Balance sheets December 31, 2014 and 2013 ( In thousands of reais ) Company Consolidated Company Consolidado ASSETS Note LIABILITIES AND EQUITY Note CURRENT ASSETS 14,754,381 15,595,493 15,517,368 15,899,396 CURRENT LIABILITIES 16,102,171 13,825,053 16,011,006 13,731,007 Cash and cash equivalents 4 3,835,304 6,311,299 4,692,689 6,543,936 Personnel, social charges and benefits 14 585,770 427,067 591,381 431,403 Trade accounts receivable, net 5 6,470,764 5,541,023 6,724,061 5,802,859 Trade accounts payable 15 7,675,632 6,948,957 7,641,191 6,914,009 Inventories, net 6 458,488 469,586 479,801 505,615 Taxes, charges and contributions 16 1,236,330 1,269,105 1,281,673 1,315,164 Taxes recoverable 7.1 2,163,404 2,168,797 2,202,662 2,191,962 Dividends and interest on equity 18 1,495,321 1,187,556 1,495,321 1,187,556 Judicial deposits and garnishments 8 202,169 166,928 202,169 166,928 Provisions 19 674,276 561,403 674,276 561,403 Prepaid expenses 9 300,567 254,743 303,551 257,286 Deferred revenue 20 704,589 812,843 717,019 817,551 Dividends and interest on equity 18 174,726 60,346 - 1,140 Loans, financing, and finance lease 17.1 1,509,471 1,236,784 1,509,471 1,236,784 Financial instruments 33 613,939 89,499 613,939 89,499 Debentures 17.2 755,047 286,929 755,047 286,929 Other assets 10 535,020 533,272 298,496 340,171 Financial instruments 33 23,011 44,463 23,011 44,463 Authorization licenses 415,308 58,531 415,308 58,531 NONCURRENT ASSETS 58,382,747 53,982,379 57,547,920 53,604,442 Grouping of capital shares 388,975 389,220 388,975 389,220 Short-term investments pledged as collateral 125,343 106,239 125,353 106,455 Other liabilities 21 638,441 602,195 518,333 487,994 Trade accounts receivable, net 5 190,288 160,478 299,405 257,086 Taxes recoverable 7.1 340,205 368,388 340,205 368,388 NONCURRENT LIABILITIES 12,084,862 12,858,377 12,104,187 12,878,389 Deferred taxes 7.2 40,704 - 144,817 210,294 Personnel, social charges and benefits 14 118,829 18,698 118,829 18,698 Judicial deposits and garnishments 8 4,514,783 4,123,584 4,543,056 4,148,355 Taxes, charges and contributions 16 41,379 52,252 67,126 75,074 Prepaid expenses 9 24,346 24,879 26,223 25,364 Provisions 19 4,440,756 4,042,789 4,461,654 4,062,410 Financial instruments 33 152,843 329,652 152,843 329,652 Deferred revenue 20 480,957 252,351 482,782 253,661 Other assets 10 94,703 127,567 94,925 127,793 Deferred taxes 7.2 - 722,634 - 722,634 Investments 11 1,445,014 1,076,696 79,805 86,349 Loans, financing, and finance lease 17.1 2,123,126 3,215,156 2,123,126 3,215,156 Property and equipment, net 12 20,381,731 18,377,905 20,453,864 18,441,647 Debentures 17.2 3,411,616 4,014,686 3,411,616 4,014,686 Intangible assets, net 13 31,072,787 29,286,991 31,287,424 29,503,059 Financial instruments 33 24,133 24,807 24,133 24,807 Post-Retirement Benefit Plans 32 456,129 370,351 456,129 370,351 Authorization licenses 763,670 - 763,670 - Other liabilities 21 224,267 144,653 195,122 120,912 EQUITY 44,950,095 42,894,442 44,950,095 42,894,442 Capital 22 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 22 2,686,897 2,686,897 2,686,897 2,686,897 Income reserves 22 1,534,479 1,287,496 1,534,479 1,287,496 Premium on acquisition of interest from non-controlling shareholders 22 (70,448) (70,448) (70,448) (70,448) Other comprehensive income 22 232,465 16,849 232,465 16,849 Proposed additional dividend 22 2,768,592 1,175,538 2,768,592 1,175,538 TOTAL ASSETS 73,137,128 69,577,872 73,065,288 69,503,838 TOTAL LIABILITIES AND EQUITY 73,137,128 69,577,872 73,065,288 69,503,838 TELEFÔNICA BRASIL S. A. Income statements Years ended December 31, 2014 and 2013 ( In thousands of reais) Company Consolidated Note OPERATING REVENUE, NET 23 32,993,687 23,189,261 34,999,969 34,721,897 Cost of sales and services 24 (16,286,314) (12,452,247) (17,222,675) (17,542,167) GROSS PROFIT 16,707,373 10,737,014 17,777,294 17,179,730 OPERATING INCOME (EXPENSES) Selling expenses 24 (10,403,171) (6,591,404) (10,466,725) (9,686,170) General and administrative expenses 24 (1,773,582) (1,313,365) (1,803,803) (2,177,891) Other operating income 25 482,788 379,922 510,628 575,959 Other operating expenses 25 (909,883) (810,654) (908,365) (959,354) OPERATIONAL INCOME 4,103,525 2,401,513 5,109,029 4,932,274 Financial income 26 1,869,331 1,243,109 1,983,386 1,748,277 Financial expenses 26 (2,341,430) (1,512,178) (2,345,381) (1,963,037) Equity pickup 11 742,628 1,913,508 6,940 (55,150) INCOME BEFORE TAXES 4,374,054 4,045,952 4,753,974 4,662,364 Income and social contributions taxes 27 562,605 (330,007) 182,685 (946,419) NET INCOME FOR THE YEAR 4,936,659 3,715,945 4,936,659 3,715,945 Basic and diluted earnings per share – common 28 4.12 3.10 Basic and diluted earnings per share – preferred 28 4.53 3.41 TELEFÔNICA BRASIL S. A. Statements of changes in equity Years ended December 31, 2014 and 2013 ( In thousands of reais ) Capital reserve Income reserve Capital Premium on acquisition of interest from non-controlling shareholders Special goodwill reserve Other capital reserve Treasury stock Legal reserve Tax grants Accumulated income Proposed additional dividend Other comprehensive income Equity Balances at December 31, 2012 37,798,110 63,074 2,735,930 1,100,000 - - 3,148,769 17,792 44,681,120 Additional dividend proposed for year 2012 - (3,148,769) - (3,148,769) Unclaimed dividends and interest on equity - 116,825 - - 116,825 Income tax return adjustment – government grants - 1,699 (1,699) - - - Other comprehensive income - 14,264 - (943) 13,321 Net income for the year - 3,715,945 - - 3,715,945 Income allocation: Legal reserve - 185,797 - (185,797) - - - Interim interest on equity - (1,738,000) - - (1,738,000) Interim dividends - (746,000) - - (746,000) Additional dividend proposed - (1,175,538) 1,175,538 - - Saldos em 31 de Dezembro de 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - 1,175,538 16,849 42,894,442 Additional dividend proposed for year 2013 - (1,175,538) - (1,175,538) Unclaimed dividends and interest on equity - 207,442 - - 207,442 Income tax return adjustment – government grants - 150 (150) - - - Other comprehensive income - (36,526) - 215,616 179,090 Net income for the year - 4,936,659 - - 4,936,659 Income allocation: Legal reserve - 246,833 - (246,833) - - - Interim interest on equity - (2,092,000) - - (2,092,000) Additional dividend proposed - (2,768,592) 2,768,592 - - Balances at December 31, 2014 37,798,110 63,074 2,735,930 1,532,630 1,849 - 2,768,592 232,465 44,950,095 Outstanding shares (thousands) 1,123,269 Book value per shares (VPA) - Company 40.02 TELEFÔNICA BRASIL S. A. Statements of cash flows Years ended December 31, 2014 and 2013 ( In thousands of reais ) Company Consolidated Net cash from operating activities 8,485,411 6,596,380 9,384,219 9,576,280 Cash from operations 10,900,855 8,409,235 12,058,587 13,103,190 Income before taxes 4,374,054 4,045,952 4,753,974 4,662,364 Depreciation and amortization 5,273,256 4,135,668 5,295,589 5,643,310 Exchange variations on loans 96,036 70,612 96,036 98,105 Monetary gains (2,437) 135,624 (4,990) 142,289 Equity pickup (742,628) (1,913,508) (6,940) 55,150 Loses (gains) on write-off/disposal of goods 39,662 (46,235) 37,934 (122,598) Estimated for impairment of trade accounts receivable 832,184 480,373 896,336 741,274 Provision (reversal) of accounts payable 498,835 (234,967) 579,225 Estimated loses (write-offs and reversals) for impairment of inventory items (14,728) (29,062) (5,901) Pension plan and other post-employment benefits 33,690 27,106 33,691 26,986 Provisions for tax, labor, civil and regulatory demands 546,191 493,965 546,204 660,771 Interest expenses 662,944 489,145 662,944 596,292 Provision for desmobiligation 10,931 3,268 10,931 19,437 Provision for custumer loyalty program 907 2,154 907 8,915 Others - 1,004 - (2,429) Changes in operating assets and liabilities: Trade accounts receivable (1,791,735) (870,569) (1,859,857) (1,160,903) Inventories 36,556 15,997 54,876 (111,905) Taxes recoverable (219,466) (75,609) (235,559) (399,105) Prepaid expenses 61,296 494,149 59,463 (2,917) Other current assets (12,862) (164,638) 30,561 46,652 Other noncurrent assets 33,062 (109,687) 29,612 (45,624) Personnel, social charges and benefits 258,834 16,629 260,109 20,625 Trade accounts payable 496,976 (522,289) 539,136 (490,538) Taxes, charges and contributions 618,024 229,493 617,886 487,854 Interest paid (800,302) (501,335) (800,302) (625,624) Income and social contribution taxes paid - (782,860) (868,395) Other current liabilities (531,236) (343,670) (538,693) (341,427) Other noncurrent liabilities (43,851) 18,674 (48,740) (35,603) Net cash from investing activities 1,041,711 Future capital contribution in subsidiaries - (85,250) - - Acquisition of fixed and intangible assets (net of donations) (3,814,802) (7,535,011) (5,837,172) Proceeds from disposal of property and equipment items 19,856 47,437 21,128 436,386 Redemption of (short-term) investments in guarantee 4,567 267,220 4,567 22,485 Redemption (realization) of judicial deposits (67,098) (104,707) (168,075) Dividends and interest on equity received 251,687 1,323,026 6,381 2,577 Effect cash and cash equivalent effect by merger/spin-off - 3,371,178 - - Net cash from financing activities Payment of loans, financing, and debentures (2,111,360) (1,563,272) (2,336,023) Loans and debentures raised 318,573 2,211,138 318,573 2,229,134 Net payment of derivative agreements 63,741 29,956 63,741 20,667 Payment referring to group of shares (289) (245) (289) Dividends and interest on equity paid (4,535,519) (2,446,621) (4,535,519) Increase (decrease) in cash and cash equivalents 3,232,017 Cash and cash equivalents at beginning of year 6,311,299 3,079,282 6,543,936 7,133,485 Cash and cash equivalents at end of year 3,835,304 6,311,299 4,692,689 6,543,936 Changes in cash and cash equivalents for the year 3,232,017 TELEFÔNICA BRASIL S. A. Statements of comprehensive income Years ended December 31, 2014 and 2013 ( In thousands of reais) Company Consolidated Net income for the year 4,936,659 3,715,945 4,936,659 3,715,945 Gains (losses) on derivative transactions 335,169 (5,424) 335,169 (5,424) Taxes on gains (losses) on derivative transactions 1,844 (113,958) 1,844 221,211 (3,580) 221,211 (3,580) Unrealized losses in investments available for sale (13,466) (7,643) (13,466) Taxes on unrealized losses in investments available for sale 2,599 4,578 2,599 4,578 (5,044) (8,888) (5,044) (8,888) Accumulated adjustments of conversion of foreign currency transactions 11,525 (551) 11,525 Other net comprehensive income to be reclassified to P&L in subsequent years 215,616 215,616 Actuarial gains (losses) and limitation effect of the surplus plan assets 18,993 (55,343) 21,612 Taxes on actuarial gains (losses) and limitation effect of the surplus plan assets 18,817 (6,458) 18,817 (7,348) (36,526) 12,535 (36,526) 14,264 Interest held in comprehensive income of subsidiaries 1,729 - - Other net comprehensive income that will not be reclassified to P&L in subsequent years 14,264 14,264 Comprehensive income for the year, net of taxes 5,115,749 3,729,266 5,115,749 3,729,266 8 TELEFÔNICA BRASIL S. A. Statements of value added Years ended December 31, 2014 and 2013 ( In thousands of reais ) Company Consolidated Revenues 44,918,310 30,949,078 47,303,636 46,916,669 Goods and services sold 45,083,020 30,999,167 47,504,654 47,041,525 Other revenues 667,474 430,284 695,318 616,418 Provision for impairment of trade accounts receivable (480,373) (896,336) (741,274) Input products acquired from third parties Cost of goods and products sold and services rendered (7,815,416) (10,685,880) (10,714,027) Materials, energy, third-party services and other expenses (5,166,303) (8,125,895) (7,683,887) Loss/recovery of assets (11,783) 54,554 (6,451) 120,004 Gross value added 27,130,689 18,021,913 28,485,410 28,638,759 Retentions Depreciation and amortization (5,273,256) (4,135,668) (5,295,589) (5,643,310) Net value added produced 21,857,433 13,886,245 23,189,821 22,995,449 Value added received in transfer 2,611,263 3,156,617 1,989,630 1,693,127 Equity pickup 742,628 1,913,508 6,940 (55,150) Financial income 1,868,635 1,243,109 1,982,690 1,748,277 Total value added to be distributed 24,468,696 17,042,862 25,179,451 24,688,576 Distribution of value added Personnel, social charges and benefits (2,002,970) (2,855,235) (2,788,341) Direct compensation (2,039,202) (1,458,843) (2,055,234) (1,951,750) Benefits (658,993) (439,614) (664,727) (698,907) FGTS (133,986) (104,513) (135,274) (137,684) Taxes, charges and contributions (12,563,110) (8,718,867) (13,241,637) (14,569,191) Federal (3,016,423) (2,698,203) (3,579,958) (4,887,840) State (9,483,392) (5,955,657) (9,496,466) (9,550,947) Municipal (63,295) (65,007) (165,213) (130,404) Remuneration of third-party capital (2,605,080) (4,145,920) (3,615,099) Interest (2,336,538) (1,486,003) (2,340,098) (1,934,369) Rent (1,800,208) (1,119,077) (1,805,822) (1,680,730) Equity remuneration (4,936,659) (3,715,945) (4,936,659) (3,715,945) Interest on Equity (IOE) (2,092,000) (1,738,000) (2,092,000) (1,738,000) Dividends - (746,000) - (746,000) Retained earnings (2,844,659) (1,231,945) (2,844,659) (1,231,945) 9 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2014 and (In thousands of reais, unless otherwise stated) 1) OPERATIONS a) Background information Telefônica Brasil S.A. (Company or Telefônica Brasil) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions, authorizations and permissions it has been or granted.
